UNITED STATES DISTRICT COURT
                                                            USDC-SDNY
SOUTHERN DISTRICT OF NEW YORK                               DOCUMENT
                                                            ELECTRONICALLY FILED

 NEIL GONZALEZ,
                                                            DOC#:
                                                            DATE FILED: I     Lo.
                                                                                 IL-~/
                             Plaintiff,
                                                               No. 18-CV-7660 (RA)
                        V.

                                                                       ORDER
 METRO-NORTH COMMUTER
 RAILROAD,

                             Defendant.


RONNIE ABRAMS, United States District Judge:

         The Court will hold a conference call with the parties on Thursday, January 30, 2020 at

12:00 p.m. to discuss proposed trial dates. The parties shall jointly call (212) 805-0162 at that

time.


SO ORDERED.

Dated:      January 28, 2020
            New York, New York

                                                  Ro,ll.1/J'~c,.ams
                                                  United States District Judge
